Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nathaniel E. Dozier, Jr., appeals the district court’s order dismissing without prejudice his civil action against Henry Parker and William A. Robertson, Jr., members of the Board of Supervisors of Prince George County, Virginia, and Joseph A. Leming, a former member. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dozier v. Parker, No. 3:09-cv-00019-JRS, 2009 WL 1147916 (E.D.Va. Apr. 22, 2009). We deny the Appellees’ motion to dismiss the appeal or disregard Dozier’s informal reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.